     Case 2:21-cv-00704-WBS-JDP Document 18 Filed 07/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BENJAMIN TABAYOYONG CARIDAD,                       Case No. 2:21-cv-00704-JDP (HC)
12                       Petitioner,                     ORDER DENYING PETITIONER’S MOTION
                                                         FOR APPOINTMENT OF COUNSEL AND
13           v.                                          GRANTING RESPONDENT’S MOTION FOR
                                                         AN EXTENSION OF TIME
14    CINDY BLACK,
                                                         ECF Nos. 13, 15
15                       Respondent.
16

17          Petitioner has filed a motion for appointment of counsel. ECF No. 13. A petitioner in a

18   habeas proceeding generally does not have a right to appointment of counsel. See Nevius v.

19   Sumner, 105 F.3d 453, 460 (9th Cir. 1996). However, the court is authorized to appoint counsel

20   at any stage of the case “if the interests of justice so require.” See Chaney v. Lewis, 801 F.2d

21   1191, 1196 (9th Cir. 1986); 18 U.S.C. § 3006A(a)(2)(B). In assessing whether to appoint

22   counsel, the court evaluates the petitioner’s likelihood of success on the merits and his ability to

23   articulate his claims, considering the complexity of the legal issues involved. See Weygandt v.

24   Look, 718 F.2d 952, 954 (9th Cir. 1983).

25          The court cannot conclude at this point that the interests of justice warrant appointing

26   petitioner counsel. The legal issues involved in this action are not exceptionally complicated, and

27   petitioner has not demonstrated a likelihood of success on the merits. Accordingly, petitioner’s

28   motion to appoint counsel, ECF No. 13, is denied without prejudice.
     Case 2:21-cv-00704-WBS-JDP Document 18 Filed 07/26/21 Page 2 of 2


 1            Also pending is respondent’s motion for an extension of time to file a response to the

 2   petition for writ of habeas corpus. ECF No. 15. Good cause appearing, respondent’s motion is

 3   granted.

 4            Accordingly, it is hereby ORDERED that:

 5            1. Petitioner’s motion for appointment of counsel, ECF No. 13, is denied without

 6   prejudice.

 7            2. Respondent’s motion for an extension of time, ECF No. 15, is granted.

 8            3. Respondent is granted until September 24, 2021, to file her response to the petition.

 9
     IT IS SO ORDERED.
10

11
     Dated:       July 25, 2021
12                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
